PRECEDENTIAL


  UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
                    ______


                 No. 13-2025
                    ______


      UNITED STATES OF AMERICA,
                   Appellant

                       v.

           KAMAAL MALLORY
                    ______


On Appeal from the United States District Court
    for the Eastern District of Pennsylvania
       (E.D. Pa. No. 2-12-cr-00379-001)
District Judge: Honorable Mary A. McLaughlin
                    ______


           Argued January 22, 2014
    Before: FUENTES and FISHER, Circuit Judges, and
                STARK,* District Judge.


                 (Filed: September 3, 2014)




Virgil B. Walker, Esq.
Robert A. Zauzmer, Esq. ARGUED
Office of United States Attorney
615 Chestnut Street
Suite 1250
Philadelphia, PA 19106
                   counsel for Appellant
Catherine C. Henry, Esq.
Joseph M. Miller, Esq.
Brett G. Sweitzer, Esq. ARGUED
Federal Community Defender Office for the Eastern District
of Pennsylvania
601 Walnut Street
The Curtis Center, Suite 540 West
Philadelphia, PA 19106
                   counsel for Appellee



       *
         The Honorable Leonard P. Stark, District Judge for
the United States District Court for the District of Delaware,
sitting by designation.




                               2
                            ______


                 OPINION OF THE COURT
                            ______



FISHER, Circuit Judge.
       In nearly all circumstances, we require police officers
to obtain a warrant supported by probable cause before
engaging in a search or seizure of a person, their house, their
papers, or their effects. One of the few exceptions to this rule
allows police to conduct a warrantless search or seizure when
exigent circumstances require them to act with such alacrity
that requiring them to first obtain a warrant would be
unreasonable. The question at the heart of this case requires
us to determine whether an exigency has abated such that
officers are no longer excused from the warrant requirement.
                               I.
                              A.
       In the late evening and early morning hours of January
14 and 15, 2012, Kamaal Mallory and his stepbrother Ismail
Abu Bakr were at the home of Delaine Abu Bakr, Ismail’s
mother and Mallory’s stepmother, who resided at 3434 Old
York Road in Philadelphia, Pennsylvania. At the time, both
Mallory and Ismail1 were employed as emergency medical
technicians for the Northwest Care Ambulance Company.

       1
          Because several of the individuals in this case share
the same last name, we will refer to them, when necessary, by
their first name.




                               3
Mallory did not live with Delaine full-time, but he and his
two daughters often stayed with her on weekends, and
planned to do so on the weekend of January 13th through the
15th.
       Between about 1:45 and 2:30 a.m. on the 15th,
Mallory and Ismail were standing with friends in front of a
neighbor’s home. Officer Eric Enders approached them in a
police cruiser, shined a spotlight on them, and ordered them
to disperse. Although they complied with this order, Ismail
cursed at Officer Enders, telling him to stop shining the
spotlight in his face. Officer Enders and his partner then
detained Ismail for disorderly conduct, placing him in the
backseat of the cruiser, and driving around the corner.
       Meanwhile, Mallory returned to his stepmother’s
house where his stepsister, Siddiqah Abu Bakr, let him in.
Siddiqah had observed through a window the situation
unfolding outside, and awoke her mother to tell her what was
happening. After Siddiqah returned to the window, she saw
Ismail being placed into the cruiser, which had left by the
time Delaine came downstairs. Officer Enders detained
Ismail for a few minutes before removing his handcuffs and
releasing him. Ismail walked back toward his mother’s
house, seeing two police cruisers out front.
       At 2:33 a.m., Officers Richard Hough and William
Lynch, Jr., received a dispatch advising them that there was a
group of men outside on the 3400 block of Old York Road,
and that one of them was armed with a gun. The allegedly
armed man was a black male wearing a brown leather jacket
over a black hooded sweatshirt. The officers arrived at 3434
Old York Road about five minutes after receiving the
dispatch.
      Delaine, who by this time was standing outside on her




                              4
porch, approached the driver’s side door of the second cruiser
to speak with Officers Hough and Lynch. She asked them
whether they had arrested Ismail. While they were speaking,
Officer Hough noticed a man standing nearby who matched
the description of the suspect. This man was later identified
as Mallory. The District Court observed that it remains
unclear precisely where Mallory was standing in relation to
Delaine, but it is undisputed that Mallory was outside and in
view of the officers.
       At one point, Mallory spoke with Officers Hough and
Lynch, and as he did so his jacket lifted to reveal a revolver
stuck in his waistband. When Officer Hough observed this,
he exclaimed “gun!” in order to alert his partner to the
presence of a weapon. Officer Hough exited the vehicle and
ordered Mallory to stop, but Mallory instead ran into
Delaine’s house, shutting the door behind him.
       The officers gave chase. Siddiqah, who had come
outside, briefly blocked the officers’ entry, shouting that they
had no right to enter without a warrant. They pushed her aside
and Officer Hough kicked the door, breaking the latch.
Someone inside blocked the door from opening, and Officer
Hough kicked the door several times, breaking loose a lower
panel on the door.2 The person holding the door shut relented
and Officer Hough opened the door, which, when one faced it
from outside, swung in and to the left.
       It was dark inside the house. The officers entered with

       2
         At the suppression hearing, Officer Hough claimed
that he had seen Mallory hide the gun under some umbrellas
through the hole in the door. The District Court rejected his
claim as lacking credibility, and the Government does not
challenge that factual finding on appeal.




                               5
weapons drawn, followed inside by Siddiqah and Delaine.
Siddiqah was distraught, and the officers told them both to
exit the house. It was then that another of Mallory’s
stepsisters, Tazkeyah Abu Bakr, came down the stairs. One
of the officers pointed his weapon at her and told her to leave
the house, and Tazkeyah joined Delaine and Siddiqah on the
front porch.
        While Officer Hough was kicking in the door, Officer
Lynch had called for backup. When Officers Kevin Gorman
and Kevin Robinson arrived shortly thereafter, Officers
Hough and Lynch had already entered the house and were
awaiting them in the first floor living room. Officer Hough
ordered Officers Gorman and Robinson to stay on the first
floor, with instructions to prevent the family from reentering
the house. Officers Hough and Lynch then began searching
the four-story home for Mallory, beginning on the top floor
and working their way down. They searched for Mallory in
places where a person could hide, such as rooms and closets.
They also searched for the firearm in places where a firearm
could be hidden, like inside drawers and under pillows.
During the search, Ismail returned and briefly argued with
one of the officers before Delaine persuaded him to join the
rest of the family on the front porch.
       During the search of the house, supervising Officer
Sergeant Marc Hayes arrived.3 He spoke with Delaine, who
explained that the family had been instructed to wait on the
porch while the officers searched the house, but that it was
cold outside. Sergeant Hayes allowed the family to wait in
the living room, but when Officer Hough came back
       3
         The District Court concluded that although it was
unclear precisely how many officers were at the home, there
were at least five.




                              6
downstairs and saw this he explained to the Sergeant that he
did not want the family in the house until the officers had
recovered the firearm. The family was sent back outside.
        The officers eventually located a locked bathroom on
the first floor, which they had at first overlooked because they
thought it was an exterior door. Believing that Mallory was
hiding in the bathroom, the officers asked Delaine if she had a
key, which she did not. No response came from within the
bathroom when Delaine asked Mallory to come out. The
officers used a crowbar to pry open the door, finding Mallory
inside. They arrested and handcuffed him, and began to
escort him through the first floor to the front door.
       As the officers proceeded with Mallory from the rear
of the house to the front door, one of them asked whether the
area behind the opened front door had been searched.4
Officer Hough then recovered a revolver from “under or
behind umbrellas located on the left side of the foyer behind
the front door, which had been swung open into the house.”
United States v. Mallory, No. 12-379, 2013 WL 943407, at *5
(E.D. Pa. Mar. 12, 2013).
                               B.
       Mallory was indicted in the United States District
Court for the Eastern District of Pennsylvania on one count of
possession of a firearm by a convicted felon, in violation of
18 U.S.C. §§ 922(g)(1) and 924(e). He moved to suppress the
gun. The District Court held a suppression hearing and heard

       4
         There is some dispute about what precisely the
officer said. Ismail testified at the suppression hearing that he
heard an officer ask whether the area had been searched;
Siddiqah and Tazkeyah testified that they heard one officer
say “check behind the door.”




                               7
testimony from one witness for the Government – Officer
Hough – and five witnesses for the defense – Ismail, Delaine,
Siddiqah, Tazkeyah, and Richard Thomas, III, a friend of
Mallory’s.
       The District Court granted the motion to suppress. It
held first that Mallory had a legitimate expectation of privacy
in Delaine’s home because, although he did not reside there,
he and his daughters spent weekends there and were staying
there the night of his arrest. Accordingly, he had standing to
challenge the legality of the search. Mallory, 2013 WL
943407, at *6. The Government does not challenge this
holding on appeal.
        On the merits, the District Court concluded that the
officers had probable cause to believe that Mallory had
committed the crime of carrying a firearm “upon the public
streets” of Philadelphia, in violation of 18 Pa. Cons. Stat.
Ann. § 6108, and that their warrantless entrance into the
home was justified under the exigent circumstances doctrine
because they were in “hot pursuit” of a fleeing Mallory.
Mallory, 2013 WL 943407, at *6-7. This exigency allowed
the officers not only to enter the home and search for
Mallory, but also to search places too small for a person to
hide in order to recover the firearm. Id. at *7-8. However,
once the police had found and secured Mallory, the exigency
justifying their warrantless search – hot pursuit of an armed
suspect – no longer existed. The District Court disagreed
with the Government that Officer Hough’s search was
justified to prevent the imminent destruction of evidence,
another of the recognized exigencies that may render a
warrantless search reasonable.             Because exigent
circumstances no longer existed, the District Court concluded,
Officer Hough’s warrantless search behind the door to




                              8
recover the gun was illegal and suppression was required.5
        The District Court’s order granting suppression was
signed on March 11, 2013, and was entered on the docket on
March 12, 2013. The Government filed a notice of appeal on
April 10, 2013, which stated that it was appealing “the order
of [the District Court] entered on March 11, 2013.” SA at 1.
The Government failed to certify that the appeal was “not
taken for purpose of delay and that the evidence [suppressed]
is a substantial proof of a fact material in the proceeding,” as
required under 18 U.S.C. § 3731. Realizing its mistake, the
Government filed an amended notice of appeal the next day
that included the required certification.
                              II.
       Before we proceed to the merits, we must resolve
disputes over both our jurisdiction and the appropriate
standard of review.
                              A.
        Mallory argues that we lack jurisdiction over this
appeal because the Government failed to timely comply with
the certification requirement of § 3731. His argument
proceeds in three steps: first, that compliance with § 3731 is a
jurisdictional prerequisite; second, that the thirty-day window
within which the Government must file its appeal under
§ 3731 also applies to the certification requirement; and third,
that the time limit begins on the date that the suppression
order was “rendered,” not the date that it was entered on the
docket, which in this case would mean that the Government
missed the deadline by a single day.
       5
         The District Court also rejected the Government’s
inevitable discovery argument, which the Government does
not press here.




                               9
      Section 3731 grants this Court appellate jurisdiction
over Government appeals from certain adverse rulings in a
criminal case. Of relevance here, § 3731 states:
              An appeal by the United States
              shall lie to a court of appeals from
              a decision or order of a district
              court suppressing or excluding
              evidence . . . if the United States
              attorney certifies to the district
              court that the appeal is not taken
              for purpose of delay and that the
              evidence is a substantial proof of
              a fact material in the proceeding.
18 U.S.C. § 3731. The Federal Rules of Appellate Procedure
require that the Government, when entitled to appeal in a
criminal case, must file notice of its appeal within thirty days
after “the entry of the . . . order being appealed,” Fed. R. App.
P. 4(b)(1)(B)(i) (emphasis added), and an “order is entered for
purposes of this Rule 4(b) when it is entered on the criminal
docket,” Fed. R. App. P. 4(b)(6). Section 3731, on the other
hand, states that “[t]he appeal . . . shall be taken within thirty
days after the decision, judgment or order has been rendered .
. . .” 18 U.S.C. § 3731 (emphasis added). Mallory claims
that the difference in language is important: a decision is
“rendered” when it is announced, either orally or in writing,
by the judge; it is “entered” when it is recorded on the docket.
Mallory Br. at 27-28 (quoting Black’s Law Dictionary 531,
1296 (6th ed. 1990)). In his view, then, the clock began
ticking when the District Court’s suppression order was
signed on March 11, and the Government’s amended notice
of appeal (which included the certification) was filed one day
late, on April 11. The Government disputes this, arguing that
the thirty-day period began when the order was entered on the




                               10
docket on March 12, meaning that its amended filing was
timely.
        We conclude that the Government’s amended notice of
appeal, filed on April 11, was timely under both Rule
4(b)(1)(B) and § 3731. In United States v. Midstate
Horticultural Co., 306 U.S. 161 (1939), the Supreme Court
interpreted the language of a predecessor to § 3731. That
statute’s filing deadline for Government appeals was in haec
verba with § 3731’s filing deadline, requiring that “[t]he
appeal . . . shall be taken within thirty days after the decision
or judgment has been rendered . . . .” 18 U.S.C. § 682 (1934
ed.) (emphasis added). In Midstate, the district court had
“filed” the opinion from which the Government appealed on
June 16, 1938, but had not “entered” the order until July 2,
1938. 306 U.S. at 163 n.2. The Government filed its appeal
on July 20, 1938, which was eighteen days after entry of the
final order but more than thirty days after the opinion was
filed. Id. The defendant sought to dismiss the appeal for
failure to comply with the deadline, but the Court summarily
dismissed this argument, concluding that “[t]he appeals were
from the judgments and orders of July 2, and not the previous
written opinion.” Id.
       Midstate establishes that the limitations period of §
3731 began to run on the date that the District Court’s order
was entered on the docket, and under that calculus the
Government’s certification was timely. We are not persuaded
that Congress intended that there be a different operative date
for appeal deadlines between Rule 4 and § 3731,
notwithstanding the slight difference in language. See In re
Hurley Mercantile Co., 56 F.2d 1023, 1025 (5th Cir. 1932)
(observing that “in the scheme of federal appeals we believe
the statutes have used the terms ‘rendition’ and ‘entry’
interchangeably rather than with technical accuracy”). The




                               11
certification requirement ensures “‘a conscientious pre-appeal
analysis by the responsible prosecuting official.’” United
States v. Smith, 263 F.3d 571, 577 (6th Cir. 2001) (quoting
United States v. Carrillo-Bernal, 58 F.3d 1490, 1494 (10th
Cir. 1995)). That purpose is not served by artificially
restricting the time that the Government has to determine
whether it should appeal.6 Because we conclude that the
Government’s certification was timely, it is unnecessary for
us to decide whether the 30-day limitations period applies to
the certification requirement, or whether that requirement is




       6
         If we adopted Mallory’s argument, that could lead to
results entirely inconsistent with the purpose of the statute. In
this case, one day separated the District Court’s signing of the
order from its entry on the docket. But it is certainly
imaginable that administrative delays may, occasionally, lead
to a longer gap between a judge signing an order and it being
entered on the court’s Case Management/Electronic Case
Files (“CM/ECF”) system. To see the problem with
Mallory’s position, one need only consider the following
hypothetical. Suppose that a judge signed an order granting a
motion to suppress on the first day of the month, but for some
reason the clerk did not enter it onto CM/ECF until the 29th
of the month. Under Mallory’s rubric, the Government would
have only a single day to determine whether it should file its
appeal. This would hardly serve § 3731’s purpose of
encouraging the Government to carefully consider whether it
should exercise its appellate rights.




                               12
jurisdictional.7
                               B.
       We review the District Court’s order granting a motion
to suppress for clear error with respect to the underlying
factual findings, “but we exercise plenary review over legal
determinations.” United States v. Lewis, 672 F.3d 232, 237
(3d Cir. 2012). The parties disagree, however, on how that
standard applies in this case. The Government claims to have
no quarrel with the District Court’s factual findings and
asserts that it is challenging only the legal conclusion that the
exclusionary rule applies. It urges us to review this decision
de novo. Mallory, however, reads the Government’s appeal
as a challenge to the factual finding that any exigency
       7
         Mallory contends that we have already determined
that the certification requirement is jurisdictional. See United
States v. Bergrin, 682 F.3d 261, 276 (3d Cir. 2012)
(observing that “[w]e . . . have appellate jurisdiction . . . so
long as” the Government files the § 3731 certification);
United States v. Kepner, 843 F.2d 755, 761 (3d Cir. 1988)
(generally referring to each of the requirements under § 3731
as “jurisdictional prerequisites”); In re Grand Jury
Investigation, 599 F.2d 1224, 1226 (3d Cir. 1979) (noting our
jurisdiction in light of the Government’s compliance with the
certification requirement). We do not reach the merits of the
jurisdictional question and, therefore, express no opinion on
it. But we are skeptical that these decisions settled the matter,
as timely compliance with the certification requirement was
not a contested issue in any of them. See Arbaugh v. Y&H
Corp., 546 U.S. 500, 511 (2006) (cautioning against reliance
on “drive-by jurisdictional rulings” applying “less than
meticulous” analysis of jurisdictional questions (internal
quotation marks and citation omitted)).




                               13
justifying warrantless entry into the home dissipated after
Mallory was taken into custody, a conclusion that he contends
we should review for clear error. Mallory’s argument rests on
United States v. Coles, in which we stated that “[t]he presence
of exigent circumstances is a finding of fact, which we review
for clear error.” 437 F.3d 361, 366 (3d Cir. 2006). The
Government asserts that this statement is unsupported dictum
that is not binding on this panel.
       Although a precedential opinion of this Court can be
overruled only by the Court sitting en banc or the Supreme
Court, it is “well established that a subsequent panel is not
bound by dictum in an earlier opinion.” Mariana v. Fisher,
338 F.3d 189, 201 (3d Cir. 2003) (citing 3d Cir. IOP 9.1 and
Burstein v. Ret. Account Plan for Emps. of Allegheny Health
Educ. and Research Found., 334 F.3d 365, 375-76 (3d Cir.
2003)). We have defined dictum as “a statement in a judicial
opinion that could have been deleted without seriously
impairing the analytical foundations of the holding – that,
being peripheral, may not have received the full and careful
consideration of the court that uttered it.” In re McDonald,
205 F.3d 606, 612 (3d Cir. 2000) (internal quotation marks
omitted) (quoting Sarnoff v. Am. Home Prods. Corp., 798
F.2d 1075, 1084 (7th Cir. 1986)).
       The statement in Coles is dictum because the existence
of an exigency was not a contested issue in that case, a fact
that becomes apparent when the statement is read in context:
              The     presence     of    exigent
              circumstances is a finding of fact,
              which we review for clear error.
              The District Court found that
              exigent circumstances – the
              possibility of evidence being




                              14
             destroyed – existed after the
             officers knocked on the hotel
             room door and demanded entry.
             Coles does not challenge that
             finding on appeal. He asks us to
             review only . . . whether the
             police improperly created the
             exigency. Our attention is thus
             focused upon this second prong
             for the remainder of our
             discussion.
437 F.3d at 366 (first emphasis in original) (citation and
footnote omitted). The Court then considered whether the
police had created the exigency upon which they relied to
justify their warrantless entry into a hotel room, taking as
established that an exigency existed. Id. at 370. The
statement regarding the standard of review served no part in
the analysis and thus could be “deleted without seriously
impairing” the Court’s reasoning. McDonald, 205 F.3d at
612. Accordingly, we conclude that the statement in Coles is
nonbinding dictum and that we must determine in the first
instance whether a District Court’s finding on the presence or
absence of exigent circumstances is subject to clear error or
de novo review.
       Which standard of review is appropriate in a given
circumstance depends on which judicial actor – the trial judge
or the appellate panel – has a comparative advantage in
resolving the issue at hand. In United States v. Brown, we
adopted a “functional analysis” for determining the
appropriate standard of review for mixed questions of law and
fact, an analysis that reflects the relative institutional
competencies of district courts and courts of appeals. 631




                             15
F.3d 638, 644 (3d Cir. 2011). When there is a need “to
control and clarify the development of legal principles”
through the “collective judgment” of appellate courts, de
novo review is appropriate. Id. at 643 (citing Ornelas v.
United States, 517 U.S. 690, 697 (1996)). On the other hand,
trial judges are better positioned to assess such questions as
“witness credibility and juror bias” because these matters turn
on “evaluations of demeanor,” and therefore we overturn such
findings only if they are clearly erroneous. Id. We explained
the dichotomy further:
              If application of the rule of law to
              the facts requires an inquiry that is
              “essentially factual” — one that is
              founded “on the application of the
              fact-finding tribunal’s experience
              with the mainsprings of human
              conduct” — the concerns of
              judicial administration will favor
              the district court, and the district
              court’s determination should be
              classified as one of fact
              reviewable under the clearly
              erroneous standard. If, on the
              other hand, the question requires
              us to consider legal concepts in
              the mix of fact and law and to
              exercise judgment about the
              values     that    animate      legal
              principles, then the concerns of
              judicial administration will favor
              the appellate court, and the
              question should be classified as
              one of law and reviewed de novo.




                               16
Id. (quoting United States v. McConney, 728 F.2d 1195, 1202
(9th Cir. 1984) (en banc), abrogated on other grounds by
Pierce v. Underwood, 487 U.S. 552 (1988), as recognized in
Deegan v. Cont’l Cas. Co., 167 F.3d 502, 506 (9th Cir.
1999)).
        When a district court makes factual findings
supporting a conclusion that exigent circumstances existed, it
makes the type of credibility determinations that district
courts are best suited to make, and accordingly we will defer
to them unless they are clearly erroneous. But whether the
historical facts of a warrantless search or seizure meet the
legal test of exigency is the type of question that involves the
careful consideration of legal precepts and the values that
underlie them, questions that favor de novo review. It is “a
cardinal principle that searches conducted outside the judicial
process, without prior approval by judge or magistrate, are
per se unreasonable under the Fourth Amendment — subject
only to a few specifically established and well-delineated
exceptions.” United States v. Harrison, 689 F.3d 301, 306
(3d Cir. 2012) (quoting California v. Acevedo, 500 U.S. 565,
580 (1991)). Nowhere is this more true than in the home, the
threshold of which may only be crossed without a warrant or
consent when exigent circumstances exist. See Payton v. New
York, 445 U.S. 573, 590 (1980); id. at 585 (“[T]he physical
entry of the home is the chief evil against which the wording
of the Fourth Amendment is directed.” (internal citation and
quotation marks omitted)); see also Kirk v. Louisiana, 536
U.S. 635, 638 (2002) (“As Payton makes plain, police
officers need either a warrant or probable cause plus exigent
circumstances in order to make a lawful entry into a home.”).
De novo appellate review of district court decisions regarding
the existence of exigent circumstances is appropriate to
carefully police the boundaries of this exception and to ensure




                              17
that it does not erode the protections of the Fourth
Amendment.
        We conclude that, on appeal from a decision involving
the presence or absence of exigent circumstances justifying a
warrantless search or seizure, this Court will review the
district court’s findings of fact for clear error, but will review
its conclusion that those facts establish a legal exigency de
novo. This decision is consistent with the law in every other
circuit,8 and it is consistent with our own decisions regarding
mixed questions of law and fact. See, e.g., United States v.
Perez, 280 F.3d 318, 336 (3d Cir. 2002) (stating that, on
appeal of denial of a motion to suppress, we review the
underlying facts for clear error and the application of law to
the facts de novo). Likewise, we will review de novo a
district court’s conclusion that a previously-existing exigency
has dissipated.
                               III.
       It is undisputed that the officers had probable cause to
believe that Mallory had committed a crime and that exigent

       8
         See, e.g., United States v. Tibolt, 72 F.3d 965, 969
(1st Cir. 1995); United States v. Reyes, 353 F.3d 148, 151 (2d
Cir. 2003); United States v. Singleton, 441 F.3d 290, 293 (4th
Cir. 2006); Tamez v. City of San Marcos, Texas, 118 F.3d
1085, 1094 (5th Cir. 1997); United States v. Radka, 904 F.2d
357, 361 (6th Cir. 1990); United States v. Howard, 961 F.2d
1265, 1267 (7th Cir. 1992); United States v. Schmidt, 403
F.3d 1009, 1013 (8th Cir. 2005); United States v. Sarkissian,
841 F.2d 959, 962 (9th Cir. 1988); United States v. Stewart,
867 F.2d 581, 584 (10th Cir. 1989); United States v. Franklin,
694 F.3d 1, 7 (11th Cir. 2012); In re Sealed Case 96-3167,
153 F.3d 759, 764 (D.C. Cir. 1998).




                               18
circumstances justified their warrantless entry into the home
and subsequent search for him. We must determine whether,
after police had located and secured Mallory, an exigency
remained that justified Officer Hough’s search behind the
door, which produced the revolver. The Government argues
that two exigent circumstances justified the search: first, that
it was necessary to secure the firearm to protect the safety of
the officers and to prevent escape, and second, that it was
necessary to recover the weapon to prevent it from being
moved and hidden while a warrant was being procured.9
       The Fourth Amendment protects the people from
“unreasonable searches and seizures.” U.S. Const. amend.
IV. Warrantless searches of the home “are presumptively
unreasonable unless the occupants consent or probable cause
and exigent circumstances exist to justify the intrusion.”
Coles, 437 F.3d at 365 (emphasis in original) (citing Steagald
v. United States, 451 U.S. 204, 211 (1981); Payton, 445 U.S.
at 586). We evaluate whether exigent circumstances existed
by an objective standard; the subjective intent of the officer is
irrelevant. Brigham City, Utah v. Stuart, 547 U.S. 398, 404

       9
         Equally important as the arguments the Government
makes are the arguments it does not make. It does not argue
that Officer Hough’s search was justified as a search incident
to a lawful arrest, see Chimel v. California, 395 U.S. 752
(1969), that the gun was found in the course of a protective
sweep, see Maryland v. Buie, 494 U.S. 325 (1990), or that the
inevitable discovery rule applies, see Nix v. Williams, 467
U.S. 431 (1984). Instead, it argues only that exigent
circumstances allowed Officer Hough to search behind the
door. Accordingly, we express no opinion on whether Officer
Hough’s search may have been justified under another
exception to the warrant requirement.




                               19
(2006). The Government bears the burden of demonstrating
that exigent circumstances justified a warrantless search, and
that burden is “heavy.” Welsh v. Wisconsin, 466 U.S. 740,
749-50 (1984).
       Exigent circumstances exist when officers are in hot
pursuit of a fleeing suspect, Coles, 437 F.3d at 366, when
they “reasonably . . . believe that someone is in imminent
danger,” Couden v. Duffy, 446 F.3d 483, 496 (3d Cir. 2006)
(internal citation and quotation marks omitted), or when they
reasonably believe that they must act “to prevent the
imminent destruction of evidence,” Brigham City, 547 U.S.
at 403 (citing Ker v. California, 374 U.S. 23, 40 (1963)
(plurality opinion)). The common thread is imminence – “the
existence of a true emergency.” United States v. Simmons,
661 F.3d 151, 157 (2d Cir. 2011). “[O]nce the exigencies of
the initial entry have dissipated, the police must obtain a
warrant for any further search of the premises.” United States
v. Murphy, 516 F.3d 1117, 1121 (9th Cir. 2008) (citing
Mincey v. Arizona, 437 U.S. 385, 392-93 (1978)), abrogated
on other grounds by Fernandez v. California, 134 S. Ct. 1126
(2014).
       The Government primarily contends that the search
was justified by a need to protect officer safety and to prevent
Mallory’s escape. In support of this argument, it relies on
Warden v. Hayden, 387 U.S. 294 (1967). In Hayden, police
entered a home without a warrant after receiving a report that
a man who had just committed an armed robbery had run into
the residence. Id. at 297. Multiple officers searched the
basement, first, and second floors of the home, finding
Hayden feigning sleep in an upstairs bedroom. Id. at 298. At
the same time that Hayden was located, the officers found a
shotgun and a pistol in the flush tank of a toilet, ammunition
in a bureau drawer in Hayden’s room, and evidence of the




                              20
robbery in a washing machine. Id. The Supreme Court
upheld the legality of the officers’ entry into the home and
their search, explaining that
              The Fourth Amendment does not
              require police officers to delay in
              the course of an investigation if to
              do so would gravely endanger
              their lives or the lives of others.
              Speed here was essential, and
              only a thorough search of the
              house for persons and weapons
              could have insured that Hayden
              was the only man present and that
              the police had control of all
              weapons which could be used
              against them or to effect an
              escape.

Id. at 298-99. The Court held that “[t]he permissible scope of
search must . . . be as broad as may reasonably be necessary
to prevent the dangers that the suspect at large in the house
may resist or escape.” Id. at 299.
        In the Government’s view, Officer Hough’s search
was legal under Hayden because it occurred as the officers
escorted Mallory out the door in order to “maintain control of
Mallory and prevent any access to a weapon by either him or
anyone who would aid him.” Gov’t Br. at 18-19. But critical
to Hayden’s reasoning was the fact that “the seizures occurred
prior to or immediately contemporaneous with Hayden’s
arrest, as part of an effort to find a[n armed] suspected felon.”
Id. at 299 (emphasis added). This case differs from Hayden
because the gun was not found “prior to or contemporaneous




                               21
with” Mallory’s arrest, but after the premises had been
secured, Mallory had been located and handcuffed, and as he
was being led out the front door by multiple officers. The
District Court found that Mallory “had already been
apprehended and handcuffed before Hough began looking for
the gun,” and that his family members, except for his
stepmother, were waiting outside the home. Mallory, 2013
WL 943407, at *10. As it recognized, “by the time Officer
Hough decided to ‘check behind the door,’ he and his partner
had conducted a thorough sweep of the premises and had
determined that the house did not contain any confederates
who might aid Mallory in an escape or acts of aggression.”
Id. at *11. The Government does not claim that these factual
findings are clearly erroneous.
        Three decisions from other courts of appeals, each
relied on by the District Court, provide useful guidance for
our analysis. In United States v. Ford, officers entered an
apartment with an arrest warrant for the defendant based on a
crime committed months earlier. 56 F.3d 265, 267 (D.C. Cir.
1995). After handcuffing the defendant, an officer entered a
bedroom as part of a protective sweep, where he found a .45
caliber magazine in plain view. Id. Notwithstanding the fact
that there were no people in the bedroom, the officer lifted a
mattress, under which he found live ammunition, money, and
crack cocaine, and searched behind the window shades,
where he found a handgun. Id. Allowing that the officer was
entitled to enter the bedroom as part of a protective sweep,
the D.C. Circuit concluded that the search under the mattress
and behind the shades exceeded the scope of the protective
sweep and rejected the Government’s alternative argument
(made in reliance on Hayden) that the presence of the
magazine created a threat to the officers’ safety, justifying a
further search. Id. at 271. The court distinguished Hayden




                              22
because the crime at issue occurred months rather than
minutes earlier, and because the search occurred “after, not
prior to or contemporaneous with Ford’s arrest.” Id.
        In United States v. Goree, police responding to a
domestic violence report entered a home without a warrant.
365 F.3d 1086, 1090-91 (D.C. Cir. 2004). They found a man
and a woman inside the darkened residence, and handcuffed
the man after he failed to heed their instructions to put his
hands in the air. Id. at 1088. The officers walked him into
the dining room so that he could sit down, where they found a
loaded magazine in plain view on the table. Id. One of the
officers then entered the kitchen to search for a weapon,
finding a pistol on top of the refrigerator. Id. The defendant
moved to suppress the weapon, which the district court
denied. On appeal, the defendant conceded that exigent
circumstances justified the officers’ entry into the apartment,
and that their first look into the kitchen was justified as a
protective sweep under Buie. Id. at 1090. He argued only
that the seizure of the gun “was the product of a second
warrantless search of the kitchen, unjustified by exigent
circumstances.” Id. On this point, the D.C. Circuit remanded
for further factual development.
       The court identified two issues about which it had
insufficient information to determine whether the need to
protect officer safety justified the search. First, it needed
more information about the extent of the claimed exigency.
Had the woman in the apartment been moving about freely, or
had she been secured by an officer? Id. at 1094. Was there
other evidence that she posed a threat? Id. Second, the court
needed to know more about the scope of the intrusion. How
far was it from the dining room table where the defendant was
secured to the refrigerator where the gun was found? Id.
Was the path between the two direct or obstructed? Id. How




                              23
well had the defendant been secured, and how easily could he
have obtained the weapon from the kitchen? Id. Without
further evidence on these issues, it was not possible for the
court to determine whether an exigency justified the
warrantless search.
         Finally, we consider the First Circuit’s decision in
United States v. Lopez, 989 F.2d 24 (1st Cir. 1993). There,
officers responded to a report that a shirtless Hispanic male
wearing camouflage pants had threatened someone with a
sawed-off shotgun. Officers arrived and saw Lopez, who
matched the description, outside. Id. at 25. Ignoring the
officers’ commands to halt, Lopez ran into the building and
police followed. Lopez was apprehended and handcuffed in a
small bedroom, after which police began to search for the
shotgun. Id. One officer entered an adjoining bathroom and
saw that a ceiling tile was missing. Standing on top of the
toilet, the officer looked into the ceiling and saw a large bag,
which turned out to contain cocaine, as well as the butt of the
shotgun. Id. As the officer climbed down off the toilet, the
ceiling tiles collapsed and the shotgun fell to the floor.
       Recognizing that the “facts may press close to the
outer limit of the Fourth Amendment,” the First Circuit
upheld the legality of the search “[b]y a close margin.” Id. at
26-27. The officers had good reason to believe that a
dangerous weapon was nearby, and although Lopez himself,
once handcuffed, did not present a danger, the police “had no
assurance that Lopez was acting alone . . . or that the
apartment was secure.” Id. at 26. One of the officers testified
to hearing the footsteps of multiple people in the house, and
the fact that the building was a “dilapidated, multi-tenant
structure” made it reasonable to believe that other people in
the vicinity could obtain and use the shotgun. Id. at 26-27 &
n.1. Furthermore, the search was not particularly intrusive.




                              24
Id. at 27 (observing that “the officer saw the opening in the
bathroom ceiling through an open door, entered the empty
room, and with little effort saw the butt of the weapon”).
       From Hayden, Ford, Goree, and Lopez we can discern
factors that will be useful for determining whether the search
in this case was justified by a reasonable belief that it was
necessary to protect officer safety. These factors may
include, but are not limited to: how soon after the alleged
offense the search occurred; whether the alleged offense was
violent in nature; whether the search occurred prior to or
contemporaneous with Mallory’s apprehension; whether the
premises as a whole had been secured, or whether it was
possible that unknown individuals remained in the house;
whether Mallory or any of his family members had acted in
an aggressive or threatening manner toward the police;
whether other members of the family were free to move about
the house unsupervised by an officer; how easily Mallory or a
family member could have obtained and used the firearm; and
the degree of intrusiveness of the search. In light of these
considerations, we agree with the District Court that any
exigency justifying a warrantless search had dissipated by the
time Officer Hough recovered the gun, and therefore
suppression was warranted.
        By the time Officer Hough searched behind the door
and under an umbrella to find the gun, the police had secured
Mallory, the family, and the home, and were in control of the
situation. Mallory was in handcuffs and was being escorted
out of the house by multiple officers. Cf. Hayden, 387 U.S. at
299 (conditioning the scope of a search to be “as broad as
may reasonably be necessary to prevent the dangers that the
suspect at large in the house may resist or escape” (emphasis
added)). Although he had earlier fled arrest, there is no
indication that Mallory resisted either physically or orally




                             25
once he was located in the bathroom. See Simmons, 661 F.3d
at 157-58 (concluding that exigent circumstances to search
for a firearm were absent when the suspect was “very
cooperative and non-combative,” and the premises was “full
of cops” (internal quotation marks omitted)). The house had
been thoroughly swept and there were no persons left
unaccounted for who might attack the officers by surprise.
Cf. Lopez, 989 F.2d at 26-27 (finding that “police had no
assurance . . . that the apartment was secure”). There is no
evidence that Mallory’s family members posed a threat to the
officers, or that they even knew the location of the gun. Each
of the family members save Delaine was outside on the porch,
and Delaine, far from being threatening, had actually
attempted to assist the officers in apprehending Mallory
without violence by urging him to come out of the locked
bathroom. The Government makes the generalized assertion
that “police had not recovered the gun they saw in Mallory’s
possession, and the family members were hostile to the police
action,” Gov’t Br. at 31, but that hostility consisted primarily
of two family members briefly protesting the warrantless
entry of their home in the middle of the night. See United
States v. Katoa, 379 F.3d 1203, 1205 (10th Cir. 2004)
(recognizing “that a nighttime search is particularly
intrusive”). There is no evidence that this brief hostility
continued, and the family was under police supervision.
        The Government makes much of the fact that the gun
lay in the path that the officers took in escorting Mallory out
of the house, a fact of which Mallory was aware but the
police were not, and that Mallory could have “lunge[d] for the
hidden and very nearby gun.” Gov’t Br. at 28-29. This
argument has some merit. But nonetheless, Mallory was
handcuffed and under the control of multiple officers and he
had not – since coming under the officers’ control – acted




                              26
violently or aggressively. Likewise, we recognize that
Mallory’s alleged crime had taken place only minutes earlier
and that the crime of unlawful possession of a firearm, while
not itself a crime of violence, could certainly lead the officers
to reasonably be concerned that their suspect could be
dangerous. However, the officers’ securing of the premises
and apprehension of Mallory were intervening events allaying
any imminent need to locate the gun.
        The Government also argues that the search was
justified by a need to prevent the gun from being moved and
hidden, in order to preserve evidence of the crime. The
exigent circumstances doctrine allows the police to engage in
a warrantless search in order to prevent “the ‘imminent
destruction of evidence.’” United States v. King, 604 F.3d
125, 147 (3d Cir. 2010) (quoting Couden, 446 F.3d at 496).
We reject this argument for many of the same reasons that we
reject the Government’s prior argument. The Government
presented no evidence that there was an imminent risk that a
family member would move the gun. As we noted above,
there is no evidence that the family members even knew
where it was. In fact, the evidence of record suggests that
every family member but Delaine was under supervision
outside the house, and Delaine had demonstrated her
compliance by cooperating with the officers. As the District
Court noted, once Mallory was secured “speed was not
essential . . . and anyone else who could have destroyed or
hidden the gun was under police supervision.” Mallory, 2013
WL 943407, at *11. At that point, nothing prevented the
officers from continuing to control the residence and prevent
the family from finding and moving the gun until they could
obtain a search warrant. See Illinois v. McArthur, 531 U.S.
326, 331-32 (2001) (allowing police to prevent a man whom
they had probable cause to believe had hidden marijuana in




                               27
his trailer, and which he would likely destroy if permitted,
from reentering his home for two hours while they obtained a
search warrant).
                            IV.
       If Lopez “press[ed] close to the outer limit of the
Fourth Amendment,” 989 F.2d at 27, then this case falls just
outside it. We do not mean to underplay the dangers that
police officers may face when pursuing a suspect into an
unfamiliar building. Nonetheless, once the officers had
secured the premises and apprehended Mallory, the
exigencies of the moment abated and the warrant requirement
reattached. We therefore affirm the order of the District
Court granting Mallory’s motion to suppress.




                            28